Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated December 20, 2018. Claims 1-20 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on January 4, 2021 together with a list of patents and copies of papers.  The patents and papers have been considered.

Drawings

3.	The drawings submitted on December 20, 2018 are accepted.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner's amendment was given in a telephone interview with Kent Lembke on April 15, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 7, Line 3, “an RDP algorithm” 
has been changed to
-- a Ramer-Douglas-Peucker (RDP) algorithm --.

In claim 12, Line 4, “a digital model” 
has been changed to
-- a digital three dimensional (3D) model  --.

In claim 12, Line 7, “an offset mesh” 
has been changed to
-- an offset 3D mesh --.

Reasons for Allowance



6.	Claims 1-20 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a method of designing and fabricating thematic design structure comprising formulating from a three dimensional computer model of the structure, design parameters for panel elements of the structure; in the design phase, the size, shape and relative dimensions of the primary and secondary structures are determined; the panel elements are comprised of horizontal and vertical sub-elements linear cut to form sub-elements; the panel elements comprise of horizontal and vertical bent wires that integrate together to form a thematic structure; controlling a wire bending machine based on the design parameters of the panel elements; a numerical controlled wire bending machine forms the intersecting elements to form a panel section; in the fabrication phase, the lattice work for the primary and secondary structures are assembled; in the field fabrication phase, steel construction is accomplished, cement and other surface preparation is done to the lattice work and painting and other artistic decoration is done;  (Buckley et al., U.S. Patent Application Publication 2009/0113969);
(2) the design of reinforcement layout for concrete slab structures based on required reinforcement in the structure with straight reinforcement bars; the potential and the difficulties of using automated design procedures for reinforcement layout design are evaluated, assuming specific dimensions and center distance between bars; selection of straight rebars and their placement within concrete structures; consideration of buildability (Gavrell et al., “An automated process for concrete reinforcement layout design”, MSc. Thesis in Structural Engineering and Bridges, KTH Royal Institute of Technology, Stockholm, Sweden, 2018);
(3) a smoothed particle fluid dynamics simulation; the problem area is divided in real time using a grid; grid search is done to identify adjacent nearest neighboring particles; parallel computing is used to solve the particle control equations and solve the blood solid interaction; an improved marching cube algorithm is used for rendering the fluid surface; the smoothed particle hydrodynamics (SPH) simulation uses a point cloud  and converts it into a painted surface; the marching cubes algorithm uses uniform grid to identify the density field  with triangular grid (Feng et al., Chinese Patent CN107633123 A dated January 2018).


None of these references taken either alone or in combination with the prior art of 
(Claim 1) " an offset module comprising software executed  by the processor to process the 3D mesh and generate an offset mesh defining a 3D topology of the exterior surface at an offset distance from the 3D mesh;
a chip-defining module comprising software executed by the processor to divide the offset mesh into a plurality of subsections; and
a rebar line-defining module comprising software executed by the processor to generate an assembly of rebar pieces for each of the subsections that defines for each of the rebar pieces a length, a location within the subsection,  and a set of spaced apart bends " in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a system for automating design of a support frame for artificial rockwork structures, specifically including:
(Claim 12) "generate an offset 3D mesh from the 3D model defining a 3D topology of the exterior surface at an offset distance;
divide the offset mesh into chips; and
generate a plurality of rods for each of the chips arranged to provide a portion of a support frame for an exterior material layer for fabricating the rockwork structure, wherein each of the rods is defined by a length,  a location within one of the chips, and a set of spaced apart bends defined by a bend angle" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a system for automating design of a support frame for artificial rockwork structures, specifically including:
 an offset module comprising software executed  by the processor to process the 3D mesh and generate an offset mesh defining a 3D topology of the exterior surface at an offset distance from the 3D mesh;
a chip-defining module comprising software executed by the processor to divide the offset mesh into a plurality of subsections; and
a rebar line-defining module comprising software executed by the processor to generate an assembly of rebar pieces for each of the subsections that defines for each of the rebar pieces a length, a location within the subsection,  and a set of spaced apart bends" in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 16, 2021